 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
10   JANIE SALAZAR, an individual,                           CASE NO: 2:19-CV-01177-JCM-BNW
11                   Plaintiff,
12            vs.                                            JOINT MOTION TO VACATE EARLY
                                                                  NEUTRAL EVALUATION
13   FREEDOM MORTGAGE CORPORATION, a
     Foreign Corporation; DOES I through X, inclusive;
14   ROE CORPORATIONS I through X, inclusive,
15                   Defendants.
16

17          COMES NOW, Plaintiff JANIE SALAZAR (hereinafter, “Plaintiff”), by and through her

18   counsel, the law firm of Hatfield & Associates, Ltd., and Defendant FREEDOM MORTGAGE
19   CORPORATION, (hereinafter, “Defendant”) by and through its counsel, and hereby notify the
20
     Court that the parties have reached a confidential resolution to the above-captioned action and
21
     anticipate filing a stipulation of dismissal on or before November 30, 2019. The parties presently
22
                                                        28




     anticipate that all settlement obligations will be fulfilled by this time. As such, the parties hereby
23

24   file this joint motion to vacate the pending Early Neutral Evaluation session, currently scheduled
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25   ///

26   ///
27
     ///
28


                                                       1
 1   for November 12, 2019.

 2   DATED: November 7, 2019.                         DATED: November 7, 2019
 3
     HATFIELD & ASSOCIATES, LTD.                      BALLARD SPAHR, LLP.
 4

 5   By:     /s/ Trevor J. Hatfield                   By:    /s/ Emily J. Daher
     Trevor J. Hatfield, Esq. (SBN 7373)              Abran E. Vigil, Esq. (Nevada Bar No. 7548)
 6   703 South Eighth Street                          Emily J. Daher, Esq. (Pro Hoc Vice)
     Las Vegas, Nevada 89101                          1980 Festival Plaza Drive, Suite 900
 7
     Tel.: (702) 388-4469                             Las Vegas, NV 89135
 8   Email: thatfield@hatfieldlawassociates.com       (702) 471-7000
                                                      Email: Vigila@ballardspahr.com
 9   Attorney for Plaintiff                           Email: dahere@ballardspahr.com
10                                                    Attorneys for Freedom Mortgage Corporation
11

12
                                                  IT IS SO ORDERED.
13

14

15                                                _________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
16

17                                                Dated: November 8, 2019

18

19

20

21

22
                                                  28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26

27

28


                                                  2
